Order, Supreme Court, New York County (Myriam Altman, J.), entered on January 5, 1990, which, inter alia, denied defendants’ motion, pursuant to CPLR 3212, for summary judgment dismissing the complaint, unanimously affirmed, with costs and disbursements.
We affirm for the reasons stated by Altman, J., at IAS Part 14. We would only add that since it is undisputed that defendants owed plaintiff the sum of $7,000, the payment by check of said sum, even with the condition attached, was not unequivocally indicative of a settlement of the disputed amount for additional work. Thus, a triable issue is presented *540as to the defense of accord and satisfaction. Concur—Kupferman, J. P., Sullivan, Ross, Ellerin and Rubin, JJ.